DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-10 in application number 16/420,171.
Claims 1-10 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment 
The substitute specification filed on 08/05/2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) for the following reasons:
The statement as to a lack of new matter under 35 CFR 1.125(b) is missing
A clean copy of the specification that includes all the amendments are required.

Specification
 The disclosure is objected to because of the following informalities:
In paragraph [0003], line 1, applicant may have intended "A cryptocurrency wallet is a device a physical medium" to read as "A cryptocurrency wallet is a device has/includes physical medium "
In paragraph [0016], line 3, applicant may have intended "it is a private key" to read as "it has a private key"
 In paragraph [0022], lines 5-6, the sentence beginning with “by containing all the wallets” is unclear
In paragraph [0032], lines 5-6, applicant may have intended “this IS version is unprotected” as “this version is unprotected”
In paragraph [0037], line 1, applicant may have intended “this invention this invention has a server that creates” as “this invention has a server that creates”
In paragraph [0038], line 2, applicant may have intended “this invention this invention sends” as “this invention sends”
In paragraph [0042], lines 5-6, the sentence beginning with “by containing all the wallets” is unclear
In paragraph [0044], line 5, applicant may have intended “never leaves this inventio” as “never leaves this invention”
In paragraph [0044], lines 7-9, the sentence beginning with “with this invention” is unclear
In paragraph [0045], line 5, applicant may have intended “this invention this invention is comprised” as “this invention is comprised”
In paragraph [0045], lines 11-12, the sentence beginning with “In one embodiment” is unclear
In paragraph [0058], lines 4-5, “effectively a small amount of Ethereum.,” contains an extra comma. 

The paragraph between para. [0042] and [0043] is not numbered. It is not clear whether the applicant have intended it belongs to para. [0042] or be an independent paragraph. Appropriate correction is required. 
The paragraph between para. [0050] and [0051] is not numbered. It is not clear whether the applicant have intended it belongs to para. [0050] or be an independent paragraph. Appropriate correction is required. 
The paragraph between para. [0053] and [0054] is not numbered. It is not clear whether the applicant have intended it belongs to para. [0053] or be an independent paragraph. Appropriate correction is required. 
The following terms are trade names or marks used in commerce, have been noted in this application:
Bluetooth (paras. [0039, 41, 45,47]) 
XSOLLA (para. [0041])
Microsoft (para. [0041])
PayPal (paras. [0052, 53])
Each term should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

The specification is objected to as the drawings show figures 1-8 while the brief description of the drawings refers only to figures 1-7.  See 37 CFR 1.74 and MPEP § 608.01(f).  Correction to the specification including a brief description of figure 8 is required. 

Drawings

Figure 3 is blur and some characters are not clearly marked. For example, figure 3 fails to differentiate each component/part denoted by characters 12, 13, and 15.  Therefore figure 3 is objected as an informal drawing. 
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features from the claims must be shown or the features canceled from the claims:
The “server,” “CashCryps application,” “firmware component,” “private key component,” and “public key component” of claim 1;
The “LIPO battery” of claim 2;
The “BT component” of claim 4;
The “GPRS component” of claim 5;
The “a set of custom components,” “ unpacked embedded CPU module from the metal cap and its own PCB,” “specific elnk,” and “custom packing for the LiPo batter” of claim 6;
The “passive component,” “embedded microprocessor,” and “component that harvests energy from the NFC master component” of claim 7;
The “physical device that is in the shape of a credit card” of claim 9;
The “Activity Cryps component” of claim 10.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
17-19 found in Figure 5;
33-39 found in Figure 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § l 12(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C.
§ 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that§ 112(f) (pre-AIA 
§ 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

U.S.C. § 112, sixth paragraph). The presumption that§ 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke§ 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (in bold) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
a firmware component that contains a set of instructions that negotiates over NFC a secure protocol to connect for the transfer with Bluetooth (claim 1) 
a BT component that sends ID to Merchant PT component (claim 4) 
a component that harvests energy from the NFC master component (claim 7) 
	Claims 1, 4 and 7 have limitations that can be interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e. component) coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier because 
Since the claim limitation in claims 1, 4 and 7 invokes 35 U.S.C. 112(f) or pre-AIA  25 U.S.C. 112, sixth paragraph, claims 1, 4 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Regarding claim 1. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  25 U.S.C. 112, sixth paragraph limitation “firmware component”: “The firmware controls all functions of this invention, including this invention negotiates over NFC a secure protocol to connect for the transferee with Bluetooth.” (App. Spec [0035]). Because the specification is silent on the structure of the firmware component, the “firmware component” in claim 1 will be interpreted using is generic definition as “a class of software provides low-level control for a device’s hardware” and equivalent thereof.
Regarding claim 4. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  25 U.S.C. 112, sixth paragraph limitation “BT component”: “this invention and the phone or terminal establish on a Bluetooth connection (BT connect via NFC) and is known in the art for all modern Bluetooth devices like headphones.” (App. Spec. [0047]). Because the specification is silent on the structure of the BT component, the “BT component” in claim 4 will be interpreted as a generic Bluetooth® component and equivalent thereof.
Regarding claim 7. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  25 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-A IA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1. Claim 1 is indefinite for at least the reasons set below. 
	First, claim 1 recites “a cryptocurrency wallet device, comprising: a physical device…a server…a CashCryps application…” The application describes “cryptocurrency wallet” as:
A cryptocurrency wallet is a device (includes) a physical medium, program or a service which stores the public and/or private keys and can be used to track ownership, receive or spend cryptocurrencies.

(App. Spec. 0003, emphasis added)
this invention is not an on line only wallet that exists only when connected to the internet… and other limitations of cryptocurrency wallet systems that are known in the art.

(App. Spec. 0011, emphasis added)
A person of ordinary skill in the art would not have been able to determine what structure recited in claim 1 is part of the device in the preamble. Not all of the elements in claim 1 are structural components, and it is not clear what the scope of the preamble device is. In addition, figures 1-6 direct to different views of the same CashCryps wallet device, and figure 7 directs to a CashCryps wallet device system. These figures show that the CashCryps well device is mere a piece of hardware device, while the CashCryps wallet device system includes at least the CashCryps wallet device (character 20 of figure 7), the merchant pay terminal (character 24 of figure 7), and backend configuration (character 27 of figure 7). Based on the figures and their descriptions, the “cryptocurrency wallet device” in the preamble is corresponding to the “CashCryps wallet device system” as described in figure 7, while the “physical device” in claim 
	Second, claim 1 recites a series of abbreviated terms that a person of ordinary skill in the art would not be able to determine their meanings. For purpose of examiner, Examiner will interpret these abbreviated terms as below:
“CRM/CMS” will be interpreted as “customer relationship management tool/content management system”;
“pre-approved KYCed customers” will be interpreted as pre-approved customers that are verified under the “know your customer” guideline;
“a CashCryps application” will be interpreted as an application for processing transactions.1
Third, there is insufficient antecedent basis for limitations in the claim1 as below (in italics):
 “predict reliability”
“to receive currency in merchant mode, send currency in user mode”
“change the security level” (where “security level” is introduced for the first time in the claim)
“request a transfer including exchange”
“private key component”

Fourth, claim 1 recites “a CashCryps application to…configure the device.” However, it is unclear “device” recited here refers back to the “cryptocurrency wallet device” in the preamble of claim 1 or the “physical device” in claim 1. A person of ordinary skill in the art would not have been able to determine whether claim 1 should be interpreted as 1) referring to the cryptocurrency wallet device, 2) referring to the physical device, or 3) introducing a new device that is different from both the cryptocurrency wallet device and the physical device. For purposes of examination, the “device” will be interpreted as referring to the “physical device.”
Appropriate correction or clarification is required.

Regarding claim 2. Claim 2 is indefinite for at least the reasons set below. 
	First, claim 2 recites a series of abbreviated terms that a person of ordinary skill in the art would not be able to determine their meanings. For purpose of examiner, Examiner will interpret these abbreviated terms as below:
“LIPO/Lipo” will be interpreted as “lithium polymer”;
“PCB” will be interpreted as “Printed Circuit Board”;
“QI” will be interpreted as a Qi wireless charging standard2;
Second, claim 2 recites “a Lipo 100MP component” and “a LIPO battery.” It is unclear what the intended meaning of “Lipo 100MP.” Although figure 3 shows “Lipo 100MP” (character 5), this term is not defined in the specification. A person of ordinary skill in the art would not have been able to understand the scope of “Lipo 100MP.” For examination purpose, examiner will interpret “Lipo 100MP” as a Lipo battery component. 

Fourth, claim 2 recites “Square Mark component” and “Round Mark component.” Although these two elements are shown in figure 3, the speciation does not define either of them. For examination purpose, examiner will interpret “square mark component” as a square-shaped fasten means, and interpret “round mark component” as a round-shaped fasten means.
Fifth, claim 2 recites a “BL625 component,” which is shown in Figure 3. The specification defines and describes “BL625 component” as “the invention is comprised of …the embedded chipset BL625 on a development board (App. Spec. 0039); this invention is built based on the BL625 from Laird. (Id. 0043).” Based on the description, a personal of ordinary skill in the art would not have been able to define the scope of “BL625 component.” For examination purpose, Examiner will interpret “BL625 component” as an electronic device used to transmit and/or receive radio signals between two devices through Bluetooth® or NFC.3
Appropriate correction or clarification is required.

Regarding claim 3. Claim 3 recites an abbreviated term “GSM component” and its scope is unclear. For purpose of examiner, Examiner will interpret “GSM component” as “Global System for Mobile Communication.”

Regarding claim 4. Claim 4 is indefinite for at least the reasons set below. 

“PT component” will be interpreted as “pay terminal”
“BT component” will be interpreted as “Bluetooth® connection”
Second, there is insufficient antecedent basis for limitation in the claim 4 as below (in italics):
“sends ID to Merchant PT component”
The lack of antecedent basis makes the claim unclear since the term was not properly introduced.
Third, claim 4 recites “Merchant PT component.” However, it is unclear whether “Merchant PT component” recited here refers back to the “PT component” in claim 4. A person of ordinary skill in the art would not have been able to determine whether claim 4 should be interpreted as 1) referring to the same PT component or 2) introducing a merchant payment terminal. For purposes of examination, the “Merchant PT component” will be interpreted as the same meaning as “PT component”
Appropriate correction or clarification is required.

Regarding claim 5. Claim 5 recites an abbreviated term “GPRS component” and its scope is unclear. For purpose of examiner, Examiner will interpret “GPRS component” as “General Packet Radio Service.”
Appropriate correction or clarification is required.

Regarding claim 6. Claim 6 is indefinite for at least the reasons set below. 
4
Second, there is insufficient antecedent basis for limitations in the claim 6 as below (in italics):
“comprising further a set of custom components; and unpacked embedded CPU module from the metal cap and its own PCB”
The lack of antecedent basis makes the claim unclear since the term was not properly introduced.
Third, claim 6 recites “LiPo battery.” However, it is unclear whether “LiPo battery” recited here refers back to the “LIPO battery” in claim 2. A person of ordinary skill in the art would not have been able to determine whether claim 4 should be interpreted as 1) referring to the same battery or 2) introducing a new battery (if for the latter, there would also be antecedent basis issues). For purposes of examination, the “LiPo battery” will be interpreted as the same meaning as “LIPO battery.”
Third, claim 6 recites “the cryptocurrency wallet device of claim 2, comprising further a set of custom components, and unpacked embedded CPU module…a specific elnk…LiPo battery.” The specification describes the “custom component” as “In one embodiment, this invention is comprised of custom components that unpack the embedded CPU module from the metal cap and its own PCB and creates a specific elnk. In one embodiment, this invention is comprised of custom packing for the LiPo battery.” (App. Spec. 0043). Based on claim 6, the cryptocurrency wallet device includes custom components, CPU module, elnk, and LiPo battery. included in the customer components. Both interpretation are consistent with the disclosure of this application, and therefore a person of ordinary skill in the art would not have been able to determine the scope of “cryptocurrency wallet device” and “custom component.” For purposes of examination, Examiner will interpret this limitation as “cryptocurrency wallet device…..comprising a set of custom components, and each custom component comprises unpacked embedded CPU module from the metal cap and its own PCB, a specific elnk, and a custom packing for the LiPo battery. 
Appropriate correction or clarification is required.

Regarding claim 7. Claim 7 is indefinite for at least the reasons set below. 
First, there is insufficient antecedent basis for limitations in the claim 6 as below (in italics):
 “the NFC master component”
The lack of antecedent basis makes the claim unclear since the term was not properly introduced.
Second, claim 7 recites “an embedded microprocessor” and “a NFC component. However, it is unclear whether these two terms recited here refer back to the “NFC component” and “embedded microprocessor as those recited in claim 2. The specification does not point out any particular differences between these terms. For purposes of examination, they are interpreted as the same as those terms recited in claim 2. Furthermore, under this interpretation, both terms also rise antecedent basis issues. 
Third, claim 7 recites “NFC master component.” However, it is unclear whether “NFC master component” recited here refers back to the “NFC component” in claim 7.  A “NFC master NFC master, like a phone, pay terminal, or other device with a battery,”(App. Spec. 0057), affording little, if any guidance for claim interpretation.” A person of ordinary skill in the art would not have been able to determine whether claim 4 should be interpreted as 1) referring to the NFC component or 2) introducing a new NFC component (if for the former, there would also be antecedent basis issues). For purposes of examination, the “NCF master component” will be interpreted as the same meaning as “NCF component.”
Fourth, claim 7 recites “the cryptocurrency wallet device of claim 2, comprising further a passive component; an embedded microprocessor, a NFC component; and a component that harvests energy from the NJFC master component.” The specification describes the “passive component” as “In one embodiment, the passive device type is comprised of an embedded microprocessor, NFC, and buttons. The passive device works only with the energy harvested from the NFC master, like a phone, pay terminal, or other device with a battery,” (App. Spec. 0057),” Based on claim 6, the cryptocurrency wallet device includes a passive component; an embedded microprocessor, a NFC component; and a component that harvests energy from the NFC master component.  However, this contradicts with the specification based on which, the microprocessor, NFC, etc. are included in the passive component.  Both interpretation are consistent with the disclosure of this application, and therefore a person of ordinary skill in the art would not have been able to determine the scope of “cryptocurrency wallet device” and “passive component.” For purposes of examination, Examiner will interpret this limitation as “cryptocurrency wallet device…..comprising a passive component; and the passive is comprised of an embedded microprocessor, a NFC component; and a component that harvests energy from the NJFC master component.”
Appropriate correction or clarification is required.

Regarding claim 9. Claim 9 is indefinite because there is insufficient antecedent basis for limitation “in the shape of a credit card.” The lack of antecedent basis makes the claim unclear since the term was not properly introduced. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. § 103 over DeCastro (US Patent Application Publication 2015/0170112 A1) in view of Ignatchenko (US Patent Application Publication 2017/0286951 A1) and Andrews (US Patent Application Publication 2014/0136408 A1) and Bamert (“BlueWallet: The Secure Bitcoin Wallet”). 
Regarding claim 1. DeCastro – which like the present invention is directed to systems and methods for providing multi-currency platforms discloses (in italics):
A cryptocurrency wallet device, comprising: a physical device that is a hardware wallet; 
comprising dedicated hardware and logic (e.g., microchips and electronic components, software, mobile applications, server-based hosting and service provider infrastructure, crypto-currency definitions) and other means for providing a digital currency .(DeCastro 0024)];
a server to create, manage and support CRM/CMS, record and log all actions and transactions, predict reliability of transactions and pre-approve KYCed customers, exchange cryptocurrencies and fiat; [… the present invention comprises a central server and means for reconciling all accounts across the entire network and all users from that central authority. (DeCastro 0075)]; The present invention further comprises logic for recording, tracking, and posting transaction data and for reconciling said data not only with the central server or hosting means of the system, but also between transacting parties.(DeCastro 0030)]
a server to create, manage and support CRM/CMS, record and log all actions and transactions, predict reliability of transactions and pre-approve KYCed customers, exchange cryptocurrencies and fiat; [The card also includes a dual-currency operating system comprising means for integrating transactions involving two (or more) currencies, which in a prevalent type of user scenario would comprise a first fiat currency and a second fiat currency, a first digital currency and a second digital currency, fiat to cryptocurrency and vice versa, commodity-backed digital asset to any other currency and digital asset, and so on…Digital currency transmission platform conducts transactions involving digital currencies as well as other currencies and assets stored in any type of account on any local or external network, so long as it is configured for compatibility with the network.(DeCastro 0063-64); It is an objective of the present invention to provide systems, apparatus, and methods for executing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency), whereby a person is enabled to use a dual-currency platform to exchange fiat money for cryptocurrency and/or to manifest a cryptocurrency as one or more of a fiat currency. (DeCastro 0023)]
a CashCryps application to request to [One software application provided in the preferred embodiments comprises means for running a proprietary (i.e., customized, specially adapted, and advantageous) operating system to control the card and all of its interactions within the system of the invention and its external interfaces and points of access devices. (DeCastro 0062)]
receive currency in merchant mode,  [This highly customizable aspect of the invention enables other creative applications and micro-networks to be established, for example a school can receive payment in a book store or cafeteria. (DeCastro 0059)]
send currency in user mode, [In a second scenario, Buyer is visiting the farm of Seller in Uruguay. Buyer has a bank account in the United States but Seller does not accept USD, and Seller has no bank account with any merchant bank. Both parties have devices of the present invention. In the push of one button, Buyer issues a payment in crypto-currency to the Seller, and the parties may decide who pays the currency exchange rate on whose end if either party needed to convert from fiat to crypto before the transaction. In such a case, the crypto-currency would have been an intermediate currency but the same transaction could have been achieved as easily as pushing one or two buttons (e.g., "convert currency," and "pay now.") (DeCastro 0052)]
calculate exchange rates and fees, [the invention can track data relating to transfers and transactions (amounts, personal identifying information of the parties, date, time, currency, exchange rates, "color" features, etc.) in the device (e.g., in cold mode) and correlate said data with the system of the invention to prevent fraud and double-spending/double-billing.(DeCastro means for determining exchange rates and for converting the balance of an account or of a transaction from denominations in a first currency to denominations in a second currency, or to any other expression of equivalent value derived by an equation defining means for converting the value of a first currency into a transformed equivalent value expressed in alternative currency or in alternative units of value.(DeCastro 0076); It is still another objective of the present invention to include regulatory costs or concerns as factors in the reasoning applied when determining what is an optimum means for executing a transaction in light of local, variable, or prevailing regulatory rules such as national and international financial laws, administrative rules, market-regulatory customs, guidance, and best practices, fluctuations in any of these, and the like. (DeCastro 0040)]
request a transfer including exchange; [In variable embodiments, the device or an application running the software of the invention from a personal computer can transfer currencies with other devices of the invention and/or to another computer, cell phone, tablet or device on the network. Transfers/transactions may be conducted between two devices/applications in "cold" mode (i.e., cold to cold), two in "hot mode (hot to hot), and/or cold to hot/hot to cold. (DeCastro 0025); It is another objective of the present invention to provide a means for using digital currency at everyday retailers, banks, and other places by instantly converting stored value on the invention in the form of crypto-currency to a local currency and then using said local currency at a point of sale or of other financial transaction. (DeCastro 0028)]
a firmware component that contains a set of instructions that negotiates over NFC a secure protocol to connect for the transfer with Bluetooth;  [Bluetooth, other wireless, and The cards will update and validate and reconcile transactions if it is close to a Blue Tooth or NFC or all other local area wireless networks that maybe close to a LEDGER, on a Miners Computer that is then hooked on the Internet.(DeCastro 0101)]
NOTE: As discussed in the previous 112(f) section, the term “firmware component” is interpreted under 112(f) and construed as “a class of software provides low-level control for a device’s hardware” and equivalent thereof.

However, DeCastro does not teach the remaining limitations of claim 1.
Nonetheless, Ignatchenko– which like the present invention is directed to a dynamic delivery authorization system for cryptographic payments, discloses (in italics):
a server to create, manage and support CRM/CMS, record and log all actions and transactions, predict reliability of transactions and pre-approve KYCed customers, exchange cryptocurrencies and fiat; [The cryptographic payment system provides interfaces that allow merchants to set their delivery authorization dynamically by linking cryptographic payment authorization as well as their payment clearing and settlement status gradually with the requirements of e - commerce distribution systems... These systems can be proprietary or utilize third party applications such as inventory management systems for tangible goods, allocation systems for virtual goods, digital content distribution services, scheduling systems for personal services, enterprise resource planning systems (ERP), CRM - systems, and CMS - systems. (Ignatchenko 0010)]
Thus, the combination of DeCastro and Ignatchenko shows that it was known in the art before the effective filing date of the claimed invention to include a server that supports and manages CRM/CMS (custom relationship management software/content management system) in the hardware wallet system. DeCastro is directed to a dual-currency platform for providing 
Furthermore, one of skill in the art would have been familiar with the concepts of using CRM and CMS software tools by enterprises (like those in the instant application and DeCastro) for customer support, sales and marketing, and website content management, etc. as explained by references Lehman, Chipman, Skarsten, Wilmington Railroad Museum Boxcar. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow a central server, as disclosed in DeCastro, to incorporate CRM and CMS software system, as taught by Ignatchenko Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Nonetheless, Andrews– which like the present invention is directed to identity verification in account management, discloses (in italics):
a server to create, manage and support CRM/CMS, record and log all actions and transactions, predict reliability of transactions and pre-approve KYCed customers, exchange cryptocurrencies and fiat; [Know Your Customer (KYC) typically refers to: the activities of customer-related due diligence that financial institutions and other regulated companies perform to identify their clients and ascertain relevant information pertinent to doing financial business with them, and to the bank regulation which governs those activities. In the USA, KYC is typically a policy and process implemented to conform to a customer identification program (CIP) mandated under the Bank Secrecy Act and USA PATRIOT Act. While KYC is described herein primarily in a statutory and regulatory framework to illustrate aspects of the present technology, embodiments of the technology can be applied outside the statutory and regulatory framework. KYC controls typically may include: collection and analysis of basic identity information (Customer Identification Program), name matching against lists of known parties, determination of the customer's risk in terms of propensity to commit money laundering or identity theft; creation of an expectation of a customer's transactional behavior; and monitoring of a customer's transactions against their expected behavior and recorded profile as well as that of the customer's peers. (Andrews 0003-04)] 
Thus, the combination of DeCastro and Ignatchenko, in view of Andrews shows that it was known in the art before the effective filing date of the claimed invention to include a server that predicts transaction risks and pre-approve KYCed customers.  DeCastro is directed to a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow a central server, as disclosed in the combination of DeCastro and Ignatchenko, to incorporate the customer verification and risk assessment features, as taught by Andrews, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.
However, the combination of DeCastro and Ignatchenko in view of Andrews does not teach the remaining limitations of claim 1.
Nonetheless, Bamert– which like the present invention is directed to a bitcoin hardware token that is able to securely sign Bitcoin transactions, discloses (in italics):
a CashCryps application to request to change the security level, [Since the transaction is created by an untrusted party, additional security measures have to be implemented in BlueWallet to minimize the risk incurred by the user. In addition to the signing ability of BlueWallet, the user may review and authorize the transaction independently from the POS and BlueWallet has to ensure that only the authorized bitcoins are transferred. (Bamert p.69)]
private key component; and a public key component. [Whenever the private key is stored on a device connected to the Internet, there is a potential for theft. Our solution is to use a dedicated hardware token to store the private key needed to sign and thus authorize transactions: BlueWallet. This hardware token is used in combination with a device that is connected to the Bitcoin network, like the user’s computer. (Bamert p.66); The POS reads the public key of the BlueWallet’s owner (characteristic 0xfff1) and builds the unsigned transaction as specified in Section 3.1…Now that the signed transaction is ready, which is again signaled by the device state characteristic, the POS reads the signed transaction (0xfff2) and uses the user’s public key to verify it. (Bamert p.76)]
Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert shows that it was known in the art before the effective filing date of the claimed invention to include a private key component and a public key component in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023). Bamert discloses a bitcoin hardware token that is able to securely sign Bitcoin transactions.  Although DeCastro does not expressly disclose a public key or private key component, however, DeCastro expressly discloses that “it is an express intent that the cards communicate with any current or future device which transmit digital currencies and related data such as private or public keys.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews, to incorporate the private key and public key components features, as taught by Andrews, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Claims 2, 4 and 8-10 are rejected under 35 U.S.C. § 103 over DeCastro in view of Ignatchenko and Andrews and Bamert, and further in view of Carson (WO 03/063099A2 )and Smith (US Patent Application Publication 2019/0034892A1) and Garner (US Patent Application Publication 2019/0197378A1)
Regarding claim 2. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert teaches all the limitations of claim 1.
Bamert further discloses (in italics):
The cryptocurrency wallet device of Claim 1, further comprising: a key connector; a Lipo 100 MP component; a LIPO battery; a power controller; a BL652 component; a PCB component; [Figure 2 illustrates the POS scenario and shows the main components of Blue-Wallet. For communication with the POS BlueWallet incorporates a Bluetooth Low Energy (BLE) module (“BL652 component”). Compared to classic Bluetooth it provides a considerably reduced power consumption. To process and sign transactions quickly and to improve security, BlueWallet features a co-processor. This co-processor consumes more power than the other parts of the system and therefore immediately enters the stand-by mode whenever it is not used The Bluetooth Low Energy module is a Bluegiga BLE113 with integrated microcontroller and Bluetooth radio. The BLE113 is the heart of BlueWallet. It is capable of communicating over Bluetooth Low Energy with the POS, interfaces with the microcontroller needed for cryptographic calculations, reacts to user input and controls the display. The integrated microcontroller in the BLE113 is a 8-bit CC2541 by Texas Instruments (“power controller”). It is a power-optimized chip for BLE applications. The BlueWallet application running on the CC2541 chip is the major building block of our device and implements the state machine, which handles the different states of BlueWallet. It was developed using the BLE software development platform by Texas Instruments. (Bamert p.75); Thus, BlueWallet features an STM32F205RE co-processor (STM), a 32-bit microcontroller by STMicroelectronics. (Bamert p.76); For the BlueWallet prototype we created a printed circuit board (PCB) (“PCB”) which physically supports and connects all the components…The buttons and the display are placed on the top of the PCB, whereas the two microcontrollers and most of the other electrical components are located on the bottom of the PCB. (Bamert p.76); Therefore, we chose a lithium polymer battery (“LIPO battery”) with a capacity of 110mAh to power BlueWallet… Eventually, the battery will be discharged. . The display’s pins are located on a flexible flat cable. The cable is soldered to the pads on the bottom layer of the PCB and then bent around the edge of the PCB (“key connector”). As a result, the display will come to rest on the top layer of the PCB. (Bamert p.77)]


DeCastro further discloses: (in italics)
an embedded microprocessor; [A microprocessor 15 and a means for sending and receiving wireless transmission 16 may or may not be visible and/or accessible on the outside of the device 10. (DeCastro 0047)]
a transparent display cover; [In one such embodiment, portions of the DALY apparatus comprise transparent "glass" cases, front and back surfaces, and or touch-screen user-control panels, inspired by the sapphire smartphones emerging as popular accessories in the market place. For example, the Corning company manufactures one such transparent material tradenamed Gorilla Glass 3, while the relevant prior art in smartphone technologies discloses panels made of laboratory-grown sapphire, as well as less exotic plastics, or plexiglass parts. The construction of the card apparatus is not limited to the materials shown, and any suitable construction may be applied to the invention. (DeCastro 0049)]
a lid with keys; [The keypad 12, preferably comprising numerals, enables data entry. Special function buttons 13 and 14 execute standard functions such as converting currency, reconciling local data with a central server on a network, and/or transferring funds to another party. (DeCastro 0047, and figure 1A)]
NOTE: this limitation is construed based on figure 1 of the application, as “a cover with embedded buttons.” As shown in figure 1A of DeCastro, the cover of the smart card contains a keypad that includes a number of embedded buttons.

a NFC component; and  [Payment information may be communicated in a variety of ways. For example, information indicative of the type of reward that is desired or the form of (NFC) means. (DeCastro 0009)]
However, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert does not teach the remaining of claim 2. 
Nonetheless, Carson– which like the present invention is directed to a universal identification means for a user party, discloses (in italics):
a series of five keycaps placed in a circle; [Referring to the drawing of Figure 1 shows that the apparatus (1) comprises a housing (1), the size of a conventional identity card although somewhat thicker, which includes between further a microprocessor (14), a power source which may be a battery, a solar energy collector. This housing may be rectangular, as shown in Figure 1 or any other shape. This case includes a screen (2) display the numbers (3) 1, 2,3,4,5,6,7,8,9,0 printed around the screen (2) and five buttons (4.5,6,7,8) which are: a button (6) marked "power" for the setting function of the apparatus (l); A key (7) bearing the inscription "enter" key being used for the validation and the recording of data; A key (8) marked "clear" key being used for the cancellation of the last validated data; A key (5) carrying registration as an arrow for directing the cursor (9) to the right of the screen (2); A key (4) carrying registration as an arrow for directing a cursor (9) to the left of the screen (2) (Carson also see figure 1 of Carson below)]

    PNG
    media_image1.png
    599
    1070
    media_image1.png
    Greyscale

NOTE: the specification does not give detailed description of “a series of five keycaps placed in a circle” or “keycap,” except for denoting character 2 of figure 3 of the current application as “keycap.” The specification, describes “five keys” as “In one embodiment, this invention is comprised of a "y" key only that initiates the transaction when the payer presses the "Y" button on this invention. In one embodiment, this invention is comprised of a local pin code that the payer types in with the 5 keys this invention.” (App. Spec. 0045). The specification also discloses that “In one embodiment, the invention has five (5) keys. In one inventions, this inventions has more than five (5) keys.” (App. Spec. 0035). Based on the descriptions, it shows the claimed “keycap” is equivalent to the (five) keys in the specification, corresponding to keys marked as “Y,””C,” “R,” “P,” “S” in figure 3 of the present application. However, except for the “Y” key, the specification is silent on the functions of other keys and the reason they are placed in a circle. Further, because the description also mentioned other embodiments can have more than five keys, it brings possibility that “fives keys placed in a circle” is merely for cosmetic purpose instead of having any structural or functional contributions to the invention. Figure 1 of the Carson reference shows a device whose cover includes five buttons (characters 4, 5, 6, 7, 8), of which button “7” is used to enter data and initiate transactions. Therefore, the Carson reference reads on this limitation. However, because of the ambiguities of this limitation, another reference that slightly different from Carson may also read on this limitation.

Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson shows that it was known in the art before the effective filing date of the claimed invention to include five keycaps in in the crypto wallet device. DeCastro is directed to a dual-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews and Bamert, to incorporate the five buttons features, as taught by Carson, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.
However, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson does not teach the remaining of claim 2. 
Nonetheless, Smith, which like the present invention is directed to systems and methods for exchanging digital content in an online market, discloses (in italics):
a QI component;  [A power block 1280, or other power supply coupled to a grid, may be coupled with the battery monitor/charger 1278 to charge the battery 1276. In some examples, the power block 1280 may be replaced with a wireless power receiver to obtain the power wirelessly, for example, through a loop antenna in the IoT device 1250. A wireless battery charging circuit, such as an LTC4020 chip from Linear Technologies of Milpitas, Calif., among others, may be included in the battery monitor/charger 1278. The specific charging circuits chosen depend on the size of the battery 1276, and thus, the current required. The charging may be performed using the Airfuel standard promulgated by the Airfuel Alliance, the Qi wireless charging standard promulgated by the Wireless Power Consortium, or the Rezence charging standard, promulgated by the Alliance for Wireless Power, among others. (Smith 0146)] 
Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert, and further in view of Carson and Smith shows that it was known in the art before the effective filing date of the claimed invention to include a QI component in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023). Smith discloses that its power block can be replaced with a wireless power receiver to obtain power wirelessly. The specific charging circuits performs the charging by the Qi wireless charging standard. (Smith 0146). DeCastro expressly discloses that it can function with solar charging, such as a solar charger (DeCastro 0081).Therefore, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results. In other words, the invention in DeCastro is expressly 
Furthermore, one of skill in the art would have been familiar with the Qi wireless charging standard, as explained by references Qi Wireless Charging Standard and Mearian, showing that the Qi standard has been adopted by the Wireless Power Consortium in 2009 and has been adopted by many mobile devices manufacturers, for example, Apple™ embraced this standard in 2018 for its iPhone X and 8/8+ models. In addition, one of skill in the art would also have been familiar with solar chargers that adopt the Qi standard, as shown by reference Amazon™ best seller webpage, showing different types of cellphone solar chargers with Qi wireless charging, as taught by Smith. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews and Bamert and Carson, to incorporate the Qi components feature, as taught by Smith, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.
However, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith does not teach the remaining of claim 2. 
Nonetheless, Garner, which like the present invention is directed to offline physical cold storage tokens, discloses (in italics):
a Square Mark component; a Round Mark component [The top layer also depicts a protrusion 16, which may be used for locking the top layer 9 to a portion of the shell by rotating the protrusion 16 into slits 14 of the shell. According to non - limiting example embodiments, the shell may include one or more protrusions (such as central protrusion 11 a protrusion may be square or oval and / or may itself include multiple protrusions, depending e. g., on a locking mechanism to be used. (Garner 0037-38)]
NOTE: As discussed in the 112(b) section, the Examiner is unable to construe these limitations because they are not described in specification and their corresponding components in figure 1 are unidentifiable. Therefore, with the best efforts, Examiner construes these limitations as “fasten means to attach layers of the device, and can be square shaped or round shaped. 

Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson and Smith shows that it was known in the art before the effective filing date of the claimed invention to include square mark and round mark components in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023).  Garner discloses using oval shaped or square shaped protrusions to attach the shells of the device together.  The smart card disclosed in DeCastro, as shown in figure 1, includes internal circuit logic, display and keypad, etc. To attach the top layer and the bottom layer of the smart card, fasten means are needed. Although DeCastro is silent on materials they use to lock the layers, both the current application and Garner only require the shape of the fasten means to be round or square. Since the shape of the fast means, at least as disclosed by the current application and Garner, would not have significant impact on how it performs its function, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results. In other words, the invention in DeCastro is expressly technically capable of being combined with Garner, they are simply not disclosed in a single reference. 


Regarding claim 4. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. Bamert further disclose (in italics):
The cryptocurrency wallet device of Claim 2, further comprising a PT component and a BT component that sends ID to Merchant PT component. [Figure 2 illustrates the POS scenario and shows the main components of Blue-Wallet. For communication with the POS BlueWallet incorporates a Bluetooth Low Energy (BLE) module. Compared to classic Bluetooth it provides a considerably reduced power consumption. To process and sign transactions quickly and to improve security, BlueWallet features a co-processor. This co-processor consumes more power than the other parts of the system and therefore immediately enters the stand-by mode whenever it is not used. (Bermert p.10); Upon starting BlueWallet, the state machine enters the HOME state. BlueWallet is now advertising over Bluetooth and the POS is able to establish a Bluetooth Low Energy connection. When a new payment process is started, the POS connects to BlueWallet and the state machine switches to the CONNECTED state. The POS reads the public key of the BlueWallet’s owner (characteristic 0xfff1) and builds the unsigned transaction as specified in Section 3.1. Once the device state (0xfff5) indicates that BlueWallet is ready to receive data the POS sends the unsigned (0xfff3) 
NOTE: As discussed in the 112(f) section, both “BT component” and “PT component” are construed under 112(f) as “Bluetooth component” and “pay terminal component”, accordingly. Furthermore, specification describes the limitation of “sends ID to Merchant PT component” as “the CashCryps sends the merchant the public ID of his wallet,” (App. Spec. 0047) without further defining “public ID.” Therefore, the Examiner interprets “public ID” as any identifier associated with the wallet and can be shown in public. In this case, the public key described in the Bamert (which is the address of the wallet) reference is considered as an example of public ID.

Regarding claim 8. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. Garner further disclose (in italics):
The cryptocurrency wallet device of Claim 2, comprising further a physical device that is round. [It should be understood that the present tokens may be provided in various shapes and sizes, and thicknesses. By way of non-limiting example, the general shape may be circular, but the token is not limited to a circular/round shape. It is also contemplated that according to non-limiting example embodiments, the size may be such that the tokens may fit in casino chip holders, and therefore may be used in casinos. Additionally, it is contemplated that the token shell, internal layers, top layer and/or overall token may be square or rectangular or other shapes. Further, the overall width and width of each component part or layer may be varied. According to non-limiting examples, the shell and layers may be rectangular in shape, and the layers may be of a thickness, such that the overall token forms a shape similar to a card (e.g., similar to a credit card in size, shape and/or thickness). (Garner 0064, Figure 1)]

Regarding claim 9. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. DeCastro further disclose (in italics):	
The Cryptocurrency wallet device of Claim 2, further comprising a physical device that is in the shape of a credit card. [FIG. l A is a top front view of a card device 10 of the present invention in a rectangular shape. The device is not limited by the particular sizes, scales, and arrangements of the features shown in this illustration. (DeCastro0046); In preferred embodiments, said device may resemble a credit card, but in other embodiments it may resemble a small computer, a key, a thumb drive, and any other object suitable for providing the features and functions described herein.  (DeCastro 0026)]

Regarding claim 10. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. DeCastro further disclose (in italics):
The Cryptocurrency wallet device of Claim 2, further comprising an Activity Cryps component. [The Physical Manifestation of said Digital Currency, with its Cryto Definition, comprises one or more mathematical formulates (which may be encoded in said logic, stored in said memory, and operated by said microprocessor). (DeCastro0033)]
NOTE: the “Activity Cryps component” is not shown in any current figures. This term is described in the specification as “Activity Cryps are CRYPS in a master wallet that the payee owns but does not have in the payee's wallet. By making a payment, the payee may receive Activity Cryps, CRYPS, or Cash, but the payee does not need to have extra Ethereum in the payee's wallet.” (App. Spec. 0021). Based on the description, this limitation is construed as a memory/storage means that can remotely store user’s cryptocurrency. 

Claims 3 and 5 rejected under 35 U.S.C. § 103 over DeCastro in view of Ignatchenko and Andrews and Bamert, and further in view of Carson and Smith and Garner, and further in view of Butler (WO 2016115424A1) 
Regarding claim 3. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2.
However, this combination does not teach the remaining of claim 3. 
Nonetheless, Butler discloses (in italics):
The cryptocurrency wallet device of Claim 2, further comprising a GSM component [The methods, program codes, and instructions described herein and elsewhere may be implemented on a cellular network having multiple cells. The cellular network may either be frequency division multiple access (FDMA) network or code division multiple access (CDMA) network. The cellular network may include mobile devices, cell sites, base stations, repeaters, antennas, towers, and the like. The cell network may be a GSM, GPRS, 3G, EVDO, mesh, or other networks types.  (Butler 00648)]
Thus, the combination of DeCastro and Ignatchenko in view of Andrews, Bamert, Carson, Smith, Garner and Butler shows that it was known in the art before the effective filing date of the claimed invention to include a Global System for Mobiles (GSM) component in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023). Because DeCastro does not limit its network to any specific type, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results. In 
Furthermore, one of skill in the art would have been familiar with using GSM network for mobile device, as explained by Kamp, showing GSM network is one of the most common type mobile network, as taught by Butler. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko in view of Andrews, Bamert, Carson, Smith, Garner, to incorporate the GPRS component, as taught by Butler, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Regarding claim 5. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2.
However, this combination does not teach the remaining of claim 3. 
Nonetheless, Butler discloses (in italics):
The cryptocurrency wallet device of Claim 2, further comprising a GPRS component. [The methods, program codes, and instructions described herein and elsewhere may be implemented on a cellular network having multiple cells. The cellular network may either be frequency division multiple access (FDMA) network or code division multiple access (CDMA) network. The cellular network may include mobile devices, cell sites, base stations, repeaters, antennas, towers, and the like. The cell network may be a GSM, GPRS, 3G, EVDO, mesh, or other networks types. (Butler 00648)]

Furthermore, one of skill in the art would have been familiar with using GPRS communication protocol for mobile device, as explained by Kevin, showing GPRS is one of the most common type network communication protocol, as taught by Butler. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko in view of Andrews, Bamert, Carson, Smith, Garner, to incorporate the GSM component, as taught by Butler, Because the combination is merely a combination of prior art elements according to known methods yield predictable results.


Claim 6 is rejected under 35 U.S.C. § 103 over DeCastro in view of Ignatchenko and Andrews and Bamert, and further in view of Carson and Smith and Garner, and further in view of Butler, and further in view of Techademics (YouTube video)and House of Batteries (YouTube video)
Regarding claim 6. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. DeCastro further discloses (in italics):
The cryptocurrency wallet device of Claim 2, comprising further a set of custom components; and [One software application provided in the preferred embodiments comprises means for running a proprietary (i.e., customized, specially adapted, and advantageous) operating system to control the card and all of its interactions within the system of the invention and its external interfaces and points of access devices. (DeCastro 0062])
NOTE: As discussed in the 112(b) section, because as described in the specification, the “custom component” includes “unpacked embedded CPU module from the metal cap and its own PCB; a specific elnk; and a custom packing for the LiPo battery,” the Examiner construes the “customer component” as the limitations followed.

However, this combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner does not teach the remaining of claim 6. 
Nonetheless, Butler discloses (in italics):
a specific elnk; and [In embodiments, the present invention may be used in conjunction with a display 138B, such as an 'electronic paper' display, e-ink display, liquid crystal display (LCD), thin-film transistor display (TFT), organic light-emitting diode display (OLED), nano-crystal displays, and the like... For example, electronic paper, also called e- paper, is a display technology designed to mimic the appearance of ordinary ink on paper. Unlike a conventional flat panel display, which uses a backlight to illuminate its pixels, electronic paper reflects light like ordinary paper and is capable of holding text and images indefinitely without drawing electricity, while allowing the image to be changed later. To build e-paper, several different technologies exist, some using plastic substrate and electronics so that the display is flexible. (Butler 00110)]

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews, Bamert, Carson, Smith, and Garner, to incorporate the elnk features, as taught by Butler, Because the combination is merely a combination of prior art elements according to known methods yield predictable and advantageous results.

Nonetheless, Techademics, discloses (in italics):
unpacked embedded CPU module from the metal cap and its own PCB; [YouTube video by Techademics, which describes the general purpose and process of unpacking CPU]
Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert, Carson, Smith, Garner, Butler, and Techademics shows that it was known in the art before the effective filing date of the claimed invention to include a customized CPU in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023). Techademics is a YouTube video tutorial explains procedures of unparking CPU cores to improve computer speed.  By unparking the CPU cores as taught by Techademics, the invention disclosed in DeCastro can process transaction faster and more efficient. Therefore, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques known in the art and would have expected predictable results and the results would be more advantageous. In other words, the invention in DeCastro is expressly technically capable of being combined with Bamert, they are simply not disclosed in a single reference. 
Furthermore, one of skill in the art would have been familiar with the techniques of unpark CPU to improve processing speed, as explained by references Greg Own and  Jovy Systems, showing techniques of removing CPU from PCB, as taught by Tachademics. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing 
However, combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner, and further in view of Butler and Techademics does not teach the remaining of claim 6. 
Nonetheless, House of Batteries, discloses (in italics):
a custom packing for the LiPo battery. [(House of Batteries) a YouTube online tutorial discuss general techniques of assemble and design LiPo Battery]  
Thus, the combination of DeCastro and Ignatchenko in view of Andrews and Bamert, Carson, Smith, Garner, Butler, and House of Batteries shows that it was known in the art before the effective filing date of the claimed invention to include a custom packing for the LiPo Battery in the crypto wallet device. DeCastro is directed to a dual-currency platform for providing financial transactions using one or more fiat currencies and a digital currency (e.g., a crypto-currency) (DeCastro 0023). House of Batteries is a YouTube video tutorial explains procedures of assemble and design LiPo Battery.  For example, the video introduces that one of the benefits of custom packing for the LiPo battery is to get batteries as thin as credit card. By adding a custom packing for the LiPo Battery, as taught by House of Battery, the LIPO battery disclosed in DeCastro (which is in the shape and size of a credit card) can save more space and more suitable be used in a credit shaped smart card.  Therefore, a person having ordinary skill in the art would have been able to combine the features of the two references using techniques 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews, Bamert, Carson, Smith, Garner, and Butler, to incorporate the custom pack LiPo battery, as taught by House of Batteries, Because the combination is merely a combination of prior art elements according to known methods yield predictable and more advantageous results.

Claim 7 is rejected under 35 U.S.C. § 103 over DeCastro in view of Ignatchenko and Andrews and Bamert, and further in view of Carson and Smith and Garner, and further in view of Awad (US Patent Application Publication No. 2013/0166399 A1)
Regarding claim 7. The combination of DeCastro and Ignatchenko in view of Andrews and Bamert and Carson, and further in view of Smith and Garner teaches all the limitations of claims 1 and 2. DeCastro further discloses (in italics):
The cryptocurrency wallet device of Claim 2, comprising further  a passive component; an embedded microprocessor; [A microprocessor 15 and a means for sending and receiving wireless transmission 16 may or may not be visible and/or accessible on the outside of the device 10. (DeCastro 0047)]
a NFC component; and [Payment information may be communicated in a variety of ways. For example, information indicative of the type of reward that is desired or the form of (NFC) means. (DeCastro 0009)]
However, this combination does not teach the remaining of claim 7. 
Nonetheless, Award, which like the present invention is directed to transferring digital contents at point of sale, discloses (in italics):
a passive component; [NFC devices 102 and 104 may be any of three types of devices. One type is a tag, or target. A tag is passive. A tag contains data or executes commands. When brought into communication with another device, the tag transfers data and/or commands to the second device. As one example, a tag may be an ID card that permits access to a building when the data stored on the tag is read. A second type is a reader, or initiator. A reader generates an electromagnetic field which is modulated by a tag.
a component that harvests energy from the NFC master component. [The second NFC device 104 derives or harvests power from the first data communications 110 to recover, to process, and/or to provide a response to the first information. (Award 0038)]; Typically, NFC device 208 is configured to operate as a reader. NFC device 208 generates a magnetic field which is harvested by NFC device 204. NFC device 204 communicates payment information as well as information about the communication capability of mobile device 202 to NFC device 208 and POS terminal 206 when mobile device 202 is tapped to or brought near to or into contact with POS terminal 206. (Award 0040)]
Thus, the combination of DeCastro and Ignatchenko in view of Andrews, Bamert, Carson, Smith, Garner and Award shows that it was known in the art before the effective filing date of the claimed invention to include a component that harvests energy from the NFC master component in the crypto wallet device. DeCastro is directed to a dual-currency platform for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow the smart card, as disclosed in the combination of DeCastro and Ignatchenko and Andrews, Bamert, Carson, Smith, and Garner, to incorporate the passive components feature, as taught by Awad, Because the combination is merely a combination of prior art elements according to known methods yield predictable and advantageous results.
NOTE: As discussed in the 112(b) section, because as described in the specification, the “passive component” includes “an embedded microprocessor; a NFC component; and a component that harvests energy from the NFC master component,” the Examiner construes the “passive component” as the limitations followed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0070272A1 (“Jain”)
The present disclosure is directed to a system and method for wirelessly executing financial transactions. A payment card includes an interface, a communication module, secure memory, a user-interface module, and a processing module. The interface connects to a slot of a mobile host device. The communication module wirelessly receives RF signals from and transmits RF signals to a retail terminal. The secure memory stores user credentials and a payment application used to execute financial transactions with the retail terminal.
The user credentials and the payment application are associated with a financial institution. The user-interface module presents and receives information through the GUI of the mobile host device. The processing module executes the payment application using the user credentials in response to at least a transaction request received by the communication module and transmits a transaction response to the retail terminal based, at least in part, on the executed application.
US 9805370 B1 (“Quigley”)
In some examples, methods and systems may process one or more payment transactions between a merchant and a buyer by registering a communication device as an authorization instrument to the payment transaction. To this end, the method includes detecting at least one transaction activity associated with a payment system, establishing a communication channel between the POS terminal an RF communication device in 
Techademics, "How To Unpark CPU Cores Windows 10 | Speed Up Computer FAST" (“Techdemics”)
General introduction of how to unpark CPU cores on Windows 10.
House of Batteries, "Lithium Assembly Design & Trends 7 14b," (“House of Batteries”)
A brief review of lithium ion and polymer rechargeable cells and batteries for portable electronics.
Jovy Systems,"CPU IC removal from laptop PCB with RE8500" (“Jovy Systems”)
This video shows step by step how to make a successful rework process: how to remove an IC from an irregular laptop pcb with our BGA rework station RE8500
Miko Lehman, "CMS, CRM, ERP -- what is it?" (“Lehman”)
This article introduces CMS, CRM, ERP and discusses their differences. 
Steve Chipman, "What Does CRM to CMS Integration Really Mean?"
This article introduces how to integrate a database application (CRM) to with what amounts to a collection of website pages (a CMS).
Michael Skarsten, "The Glossary: CMS, PMS, CRM and SaaS" (“Skarsten”)

Qi Wireless Charging Standard(“Qi Wireless Charging Standard”)
This article introduces details and specifics about the Qi wireless charging standard developed and promoted by the Wireless Power Consortium.
Lucas Mearian, "Wireless charging explained: What is it and how does it work?" (“Mearian”)
This article introduces general concepts of wireless charging and how it is used in recent mobile device technologies.
Amazon Best Seller Webpage (“Amazon Best Seller Webpage”)
This cached page shows a series of solar charger that rely on Qi wireless charging standard at 2015.
Paul Kamp, "What is the General Packet Radio Service (GPRS)?" (Kamp)
This article introduces general background of General Packet Radio Service (GPRS)
Kevin, "GSM vs CDMA Networks"(“Kevin”)
This article discusses differences between GSM and CDMA networks. 
Greg Own, "How To - Unpark CPU Cores"(“Own”)
This YouTube video introduces how to unpark CPU cores for dual and quad processors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571- 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.W./Examiner, Art Unit 3685                                                                                                                                                                                                        




/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner was not able to find any known definition for this term “CashCryps”. The examiner found a website having the same domain name http://www.cashcryps.com/ and appears to be associated with the named inventor of this application. Therefore the Examiner assumes this term is made up by the inventor. 
        2 See https://en.wikipedia.org/wiki/Qi_(standard) 
        3 For an example of BL652 device, see http://cdn.lairdtech.com/home/brandworld/files/Datasheet%20-%20BL652.pdf 
        4 For an example, see https://www.eink.com/